The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 9 August 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-15 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 16-20 are rejected under 35 U.S.C. 101 for being directed to signal per se. 
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 16-20 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to transitory signals.   Claim 16 “the computer product comprising at least one non-transitory computer-readable medium”,  it could also include transitory signals as the claim and specification does not exclude this possibility.

Judicial Exception
Claims 1-15 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 10, the claim recites a method  / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10, in part, recites 
 “generating …. a first model comprising a generalized matrix factorization model, the generalized matrix factorization model configured to determine one or more latent factors based on receiving transaction data associated with one or more payment transactions; generating …. a second model comprising a deep neural network model, the deep neural network model comprising a plurality of hidden layers; generating …. a combined model, wherein the combined model comprises a combination of the first model, the second model, and a data input, wherein generating the combined model comprises concatenating the first model, the second model, and the data input” (mental process), and “determining …. a rating for a payment account based on transaction data associated with a plurality of payment transactions, wherein the rating comprises an indication that the payment account will be used to conduct a plurality of payment transactions involving a merchant, and wherein the transaction data comprises merchant transaction data and user transaction data” (Organizing Human Activity).
The limitation “generating …. a first model comprising a generalized matrix factorization model, the generalized matrix factorization model configured to determine one or more latent factors based on receiving transaction data associated with one or more payment transactions; generating …. a second model comprising a deep neural network model, the deep neural network model comprising a plurality of hidden layers; generating …. a combined model, wherein the combined model comprises a combination of the first model, the second model, and a data input, wherein generating the combined model comprises concatenating the first model, the second model, and the data input”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “generating”, in the limitation citied above could be performed by human analyzer using paper / pen / calculator (e.g., a financial transaction analyzer can generate data models to mitigate transaction risk), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of “determining …. a rating for a payment account based on transaction data associated with a plurality of payment transactions, wherein the rating comprises an indication that the payment account will be used to conduct a plurality of payment transactions involving a merchant, and wherein the transaction data comprises merchant transaction data and user transaction data”, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity - fundamental economic principles or practices  (including hedging, insurance, mitigating risk), but for the recitation of generic computer components.  That is, other than reciting a computing device, the limitation is directed to organizing human activity, see MPEP 2106.04(a)(2) II. Certain Methods of Organizing Human Activity. A. Fundamental Economic Practices or Principles …  An example of a case identifying a claim as reciting a fundamental economic practice is Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010.  If a claim limitation, under its broadest reasonable interpretation, cover fundamental economic principles or practices(including hedging, insurance, mitigating risk), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 10 recites the additional elements: generic computer elements (processor), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 10 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-9 / 11-15 are dependent on claim 1 / 10 and include all the limitations of claim 1 / 10. Therefore, claims 2-9 / 11-15 recite the same abstract ideas. 
With regards to claims 2-9 / 11-15, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Art Rejection Analysis

There is no art rejection for claims 1-20.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record:
“…. generating, by at least one processor, a combined model, wherein the combined model comprises a combination of the first model, the second model, and a data input, wherein generating the combined model comprises concatenating the first model, the second model, and the data input; and determining, by at least one processor, a rating for a payment account based on transaction data associated with a plurality of payment transactions, wherein the rating comprises an indication that the payment account will be used to conduct a plurality of payment transactions involving a merchant, and wherein the transaction data comprises merchant transaction data and user transaction data .…”.
Claims 10, 16 are substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 10, 16, therefore there is also no art rejection of claim 1 are applied accordingly.
Regarding the dependent claims 2-9 / 11-15 / 17-20 are dependent on claim 1 / 10 / 16, which include all the limitations of the independent claim 1 / 10 / 16, therefore there is also no art rejection for claims 2-9 / 11-15 / 17-20.

The followings are references closest to the invention claimed:
Howard et al., US-PGPUB NO.2018/0284758A1 [hereafter Howard] teaches using neural network model for fraud detection.  Howard does not teach combining generalized matrix factorization model and deep neural network model for rating of payment account.
Ghosh et al., “Credit Card Fraud Detection with a Neural Network”, 1994 Proceedings of the Twenty-Seventh Hawaii International Conference on System Sciences, 1994 [hereafter Ghosh] teaches using neural network model for credit card fraud detection.  Ghosh does not teach combining generalized matrix factorization model and deep neural network model for rating of payment account.
Zhuang et al., “Representation learning via Dual-Autoencoder for recommendation, Neural Networks 90 (2017) 83-90 [hereafter Zhuang] teaches using matrix factorization for learning recommendation.  Zhuang does not teach combining generalized matrix factorization model and deep neural network model for rating of payment account.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number 571-272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128